[Cite as Caramico v. Caramico, 2015-Ohio-4232.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                        CLERMONT COUNTY




BRANDY CARAMICO,                                  :

        Petitioner-Appellee,                      :     CASE NO. CA2015-03-025

                                                  :            OPINION
   - vs -                                                      10/13/2015
                                                  :

MICHAEL CARAMICO III,                             :

        Respondent-Appellant.                     :



            APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                           Case No. 2014 DRH 01232



Keller, Barrett & Higgins, LLC, Tina Barrett, 1055 St. Paul Place, Suite 145, Cincinnati, Ohio
45202, for petitioner-appellee

Michael Caramico III, 1466 U.S. Route 50, Milford, Ohio 45150, respondent-appellant, pro se



        RINGLAND, J.

        {¶ 1} Respondent-appellant, Michael Caramico (Husband), appeals pro se from the

decision of the Clermont County Court of Common Pleas, Domestic Relations Division,

granting the petition of petitioner-appellee, Brandy Caramico (Wife), for a domestic violence

civil protection order (DVCPO). For the reasons detailed below, we affirm.

        {¶ 2} On October 7, 2014, Wife filed for a DVCPO seeking protection from Husband,
                                                                    Clermont CA2015-03-025

her estranged husband. Wife alleged that Husband had sexually abused her daughter from

a prior relationship and had been acting erratically and making threats, causing her to fear for

her physical safety. The magistrate denied an order for an ex parte DVCPO, but scheduled a

full hearing on the matter.

       {¶ 3} On October 21, 2014, the parties appeared before the magistrate for a final

hearing. At the hearing, both parties were represented by counsel and the trial court heard

relevant testimony on the DVCPO petition. However, because of a scheduling conflict, the

case was continued in progress until November 14, 2014. At the beginning of the November

14 hearing, Husband stated that he no longer wanted his counsel to represent him. After

being advised that he may have to proceed without counsel, Husband agreed to dismiss his

counsel.

       {¶ 4} Subsequently, Husband asked for a continuance, claiming that he retained

another attorney. The magistrate denied Husband's request for a continuance, noting that no

counsel had filed a notice of appearance or substitution of counsel and Husband had ample

time to secure counsel and provide the court notice of his decision. Thereafter, the hearing

continued with neither party introducing additional evidence on the disputed issues in this

matter.

       {¶ 5} Following the conclusion of the November 14 hearing, the magistrate

determined that Husband had committed domestic violence toward Wife by virtue of having

violated R.C. 2903.211(A), menacing by stalking, and issued a DVCPO. Husband filed

objections to the magistrate's decision, which the trial court overruled. Husband now appeals

the decision of the trial court raising four assignments of error for review. For ease of

discussion, we address Husband's assignments of error out of order.

       {¶ 6} Assignment of Error No. 2:

       {¶ 7} THE TRIAL COURT ERRED BY DENYING ME TWO CONTINUENCES [sic]
                                              -2-
                                                                    Clermont CA2015-03-025

FOR JUST CAUSE.

       {¶ 8} In his second assignment of error, Husband alleges the trial court erred by

denying his two requests for a continuance: (1) a request for a continuance filed prior to the

November 14 hearing, in which Husband alleged that he had travel plans to Punta Cana; and

(2) an oral request for a continuance he requested on the date of the November 14 hearing

to allow for new counsel to represent him. Husband claims both requests were supported by

"good cause" and therefore the trial court abused its discretion. We find Husband's claims to

be without merit.

       {¶ 9} The grant or denial of a continuance is a matter entrusted to the broad, sound

discretion of the trial court. Black v. Black, 12th Dist. Clinton No. CA2008-06-022, 2009-

Ohio-92, ¶ 11, citing State v. Unger, 67 Ohio St. 2d 65, 67 (1981). We will not reverse the

denial of a continuance absent an abuse of the trial court's discretion. Id. An abuse of

discretion is more than an error of law or judgment; it implies the trial court's attitude is

unreasonable, arbitrary, or unconscionable. Roetting v. Roetting, 12th Dist. Butler No.

CA2014-06-128, 2015-Ohio-2461, ¶ 42.

       {¶ 10} In determining whether a trial court abused its discretion in denying a motion for

a continuance, an appellate court should consider the following factors: (1) the length of the

delay requested; (2) whether other continuances have been requested and received; (3) the

inconvenience to witnesses, opposing counsel, and the court; (4) whether there is a

legitimate reason for the continuance; (5) whether the defendant contributed to the

circumstances giving rise to the need for the continuance, and (6) other relevant factors,

depending on the unique facts of each case. Black at ¶ 12; Kirkpatrick v. Kirkpatrick, 5th

Dist. Tuscarawas No. 2014AP050018, 2015-Ohio-427, ¶ 22.

                               A. Continuance For Vacation

       {¶ 11} Initially, Husband claims the trial court erred by denying his request for a
                                              -3-
                                                                        Clermont CA2015-03-025

continuance because of his conflicting vacation schedule. As previously noted, prior to the

hearing, Husband filed his request with the trial court stating that he had a family wedding

planned and was unable to get a refund on his travel plans. The trial court denied Husband's

request and the parties appeared at the November 14 hearing as originally scheduled.

       {¶ 12} After reviewing the record, we find the trial court did not abuse its discretion in

denying Husband's request for a continuance. In the present case, the parties both agreed

to schedule the final hearing on November 14 as a continuation from the original hearing.

The issues involved, specifically, the issuance of a DVCPO, were of great importance

requiring the prompt attention of the parties and the trial court. To the contrary, Husband's

schedule, whether to attend a vacation or a family wedding, does not constitute a "legitimate

reason" to continue this matter considering all of the other relevant factors present in this

case. Simply stated, the trial court's decision to deny Husband's request was a matter of

discretion for the trial court. It is well-established that a trial court has discretion to manage its

own docket. In re J.T.S., 12th Dist. Preble No. CA2014-09-009, 2015-Ohio-364, ¶ 13, citing

Paramount Parks, Inc. v. Admiral Ins. Co., 12th Dist. Warren No. CA2007-05-066, 2008-

Ohio-1351, ¶ 37 (reiterating that "[i]t is well-settled that a trial court has the inherent power to

control its own docket and the progress of the proceedings in its court"). Moreover, although

Husband may have been unable to attend a vacation or family wedding based on the timing

of the trial dates, we note that the denial of his motion to continue did not impact the ultimate

resolution of the legal proceedings relevant to this matter. As a result, we find the trial court

did not abuse its discretion by denying Husband's initial request for a continuance.

                           B. Continuance For Substitute Counsel

       {¶ 13} Husband next claims the trial court erred by denying his oral request for a

continuance to allow for a substitution of trial counsel. As previously noted, Husband

retained counsel who appeared at the initial hearing held on October 21 and presented
                                                 -4-
                                                                     Clermont CA2015-03-025

evidence and cross-examined Wife's witnesses. Since the parties could not complete the

trial testimony in one day, the matter was reconvened on November 14. At that hearing,

Husband informed the trial court of his intention to dismiss his present counsel. At that point,

the trial court advised Husband that if he dismissed his counsel, he would be required to

continue without counsel. Husband affirmatively stated that he understood and stated that

he wished to proceed without counsel. Specifically, the following interaction took place:

              THE COURT: Okay, so let me confirm what the attorneys told
              me before you all came in which was essentially, [Husband], that
              you do not want [trial counsel] to represent you anymore, is that
              right?

              HUSBAND: Correct.

              COURT: Okay, so…just so we're clear I'm going to let him leave
              and he's no longer representing you. I don't want you…however,
              * * * at this point you may have to continue with this hearing
              without an attorney. Are we straight about that?

              HUSBAND: Yeah.

Shortly thereafter, Husband requested a continuance on the basis that he had obtained

substitute counsel. The trial court denied Husband's request after confirming that Husband

had made no attempt to inform the trial court of this development until the day of the hearing.

       {¶ 14} Upon review of the record, we find the trial court did not abuse its discretion in

denying Husband's request for a continuance. Generally, where a party fails to timely retain

substitute counsel just prior to the date of trial, a subsequent request for a continuance based

on a substitution of counsel is not an adequate ground for a continuance. Rothwell v.

Rothwell, 12th Dist. Warren No. CA2000-06-051, 2001 WL 502982, *2 (May 14, 2001) ("a

judge's denial of a continuance because of counsel's unpreparedness is not an abuse of

discretion if the unpreparedness was avoidable").

       {¶ 15} Here, Husband had sufficient opportunity to inform the court of his decision to

obtain substitute counsel, but instead chose to bring this issue to the trial court's attention on
                                               -5-
                                                                    Clermont CA2015-03-025

the day of the final hearing. By failing to inform the court of this development, Husband

contributed to the circumstance and the trial court may well have found that Husband was

requesting a continuance to delay the conclusion of the proceedings. Accordingly, we find

the trial court did not abuse its discretion in denying Husband's request for a continuance to

allow for a substitution of trial counsel.

       {¶ 16} In light of the foregoing, since we have found no error in the trial court's denial

of Husband's requests for continuances, we find Husband's second assignment of error is

without merit and overruled.

       {¶ 17} Assignment of Error No. 1:

       {¶ 18} THE TRIAL COURT ERRED BY DENYING [HUSBAND'S] RIGHT TO DUE

PROCESS TO BE REPRESENTED BY AN ATTORNEY.

       {¶ 19} In his first assignment of error, Husband alleges he was denied due process "to

be represented by an attorney." Essentially, Husband suggests that the trial court's denial of

his request for a continuance deprived him of his right to counsel. However, an action for a

DVCPO brought pursuant to R.C. 3113.31 is a civil proceeding, and there is no attendant

right to counsel in a civil action. Butcher v. Stevens, 182 Ohio App. 3d 77, 2009-Ohio-1754, ¶

13 (4th Dist.) (respondent waived the right to retain counsel and decided to proceed

unrepresented); see Gomez v. Dyer, 7th Dist. Noble No. 07NO342, 2008-Ohio-1523, ¶ 20 ("a

civil protection order under R.C. 3113.31 is a civil proceeding, with no attendant right to

counsel"), citing State v. Gordon, 10th Dist. Franklin No. 03AP-490, 2003-Ohio-6558, ¶ 13;

Schottenstein v. Schottenstein, 10th Dist. Franklin No. 02AP-842, 2003-Ohio-5032, ¶ 7.

Moreover, as noted above, Husband's argument is particularly unpersuasive considering the

record in this case and the fact that Husband voluntarily chose to proceed without counsel

after being apprised of the possible consequences. Accordingly, we find Husband was not

denied the right to counsel and his first assignment of error is overruled.
                                              -6-
                                                                    Clermont CA2015-03-025

       {¶ 20} Assignment of Error No. 3:

       {¶ 21} THE TRIAL COURT ERRED WHEN THE MAGISTRATE DETERMINED, AS A

MATTER OF FACT, THAT [HUSBAND] ENGAGED IN A PATTERN OF CONDUCT THAT

HE KNEW WOULD CAUSE PHYSICAL HARM OR MENTAL DISTRESS TO [WIFE].

       {¶ 22} Assignment of Error No. 4:

       {¶ 23} THE TRIAL COURT ERRED WHEN THE MAGISTRATE STATED THE

COURT FURTHER FINDS BY A PREPONDERANCE OF THE EVIDENCE THAT [WIFE] OR

[WIFE'S] FAMILY HAVE BEEN A VICTIM OF DOMESTIC VIOLENCE OR SEXUALLY

ORIENTED OFFENSES AS DEFINED IN R.C. 3113.31 (A) COMMITTED BY [HUSBAND].

       {¶ 24} In his third and fourth assignments of error, Husband challenges the trial court's

issuance of a DVCPO against him. Specifically, in both assignments of error, Husband

alleges that his conduct did not satisfy the elements to support a finding of domestic violence.

We find Husband's assignments of error to be without merit.

       {¶ 25} A petition for a DVCPO is governed by R.C. 3113.31. Crawford v. Bandon,

12th Dist. Butler Nos. CA2013-08-150 and CA2013-08-151, 2014-Ohio-3659, ¶ 6. Pursuant

to that statute, in order to obtain a DVCPO, the petitioner must prove by a preponderance of

the evidence that the respondent has engaged in an act of domestic violence against

petitioner or petitioner's family or household members. McBride v. McBride, 12th Dist. Butler

No. CA2011-03-061, 2012-Ohio-2146, ¶ 12. As defined by R.C. 3113.31(A)(1), the phrase

"domestic violence" means the occurrence of one or more of the following acts against a

family or household member:

              (a) Attempting to cause or recklessly causing bodily injury;

              (b) Placing another person by the threat of force in fear of
              imminent serious physical harm or committing a violation of
              section 2903.211 [menacing by stalking] or 2911.211
              [aggravated trespass] of the Revised Code;


                                              -7-
                                                                   Clermont CA2015-03-025

              (c) Committing any act with respect to a child that would result in
              the child being an abused child, as defined in section 2151.031
              of the Revised Code;

              (d) Committing a sexually oriented offense.

       {¶ 26} A trial court's decision to deny or grant a DVCPO will not be reversed where

such decision is supported by the manifest weight of the evidence. Hyde v. Smith, 12th Dist.

Butler No. CA2014-09-193, 2015-Ohio-1701, ¶ 13. Under a manifest weight challenge, this

court weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether, in resolving conflicts in the evidence, the finder of fact

clearly lost its way and created such a manifest miscarriage of justice that the judgment must

be reversed and a new trial ordered. Id. A judgment will not be reversed as being against

the manifest weight of the evidence where the judgment is supported by some competent,

credible evidence going to all essential elements of the case. Crawford at ¶ 7.

       {¶ 27} At the outset, we note the arguments raised in Husband's brief are misplaced.

In issuing the DVCPO, the trial court specifically found Husband had violated R.C. 2903.211,

the act of menacing by stalking, which constituted domestic violence under R.C. 3113.31. In

relevant part, R.C. 2903.211(A)(1) provides, "[n]o person by engaging in a pattern of conduct

shall knowingly cause another person to believe that the offender will cause physical harm to

the other person or cause mental distress to the other person." Accordingly, Husband's

argument that he did not commit the other acts contained in R.C. 3113.31, i.e., through the

commission of acts of sexual abuse or by placing another person in fear of imminent serious

physical harm, is without consequence as the trial court determined that Husband satisfied

the relevant statute through his conduct constituting the act of menacing by stalking.

       {¶ 28} Furthermore, upon our review of the record, we find the trial court's

determination that Husband engaged in the act of menacing by stalking was supported by the

weight of the evidence. Here, the trial court heard testimony that Husband has engaged in a
                                              -8-
                                                                    Clermont CA2015-03-025

pattern of harassment through email, text message, and postings on social media. The

messages sent by Husband often reference religious scripture focused on wrath, destruction,

and violence. Wife testified that the references to religious scripture are related to Husband's

claims that she is not following "God's law" by refusing to reconcile their marriage and forgive

him for his previous actions, which includes allegations of sexual improprieties involving

Wife's minor daughter. Furthermore, Wife explained that Husband claims that she is

controlled by Satan. During one such exchange, Husband informed Wife that "God has

already shown me the outcome of this in a dream and it doesn't end well for you." As a result

of Husband's harassment, Wife stated that she is in fear of her life and has lost nearly 60

pounds as a result of the anxiety and fear.

       {¶ 29} Although Husband denies that he committed any form of domestic abuse, the

trial court, as trier of fact was in the best position to weigh the credibility of the witnesses.

McDaniel v. McDaniel, 12th Dist. Warren No. CA2002-06-054, 2002-Ohio-6111, ¶ 10, (in

reviewing an order granted under R.C. 3113.31, "[t]he trial court is in the best position to view

the witnesses and observe their demeanor so as to weigh the credibility of their testimony").

Here, Wife's testimony, if believed, established that Husband engaged in a pattern of conduct

that knowingly caused her mental distress as prohibited by R.C. 2903.211(A)(1), and placed

her in fear of serious physical harm. Accordingly, we find the trial court did not err in issuing

the DVCPO.      Husband's third and fourth assignments of error are without merit and

overruled.

       {¶ 30} Judgment affirmed.


       M. POWELL, P.J., and S. POWELL, J., concur.




                                               -9-